18‐148‐cv 
Smith v. Town of Ramapo 
 
                  UNITED STATES COURT OF APPEALS 
                      FOR THE SECOND CIRCUIT 
                                  
                         SUMMARY ORDER 
                                         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
(WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY 
ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 19th day of December, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   GUIDO CALABRESI, 
                   DEBRA ANN LIVINGSTON, 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
RAYMOND K. SMITH,     
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                      18‐148 
 
TOWN OF RAMAPO,   

                                        1 
                  Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                  Michael H. Sussman, Sussman & 
                                                Associates, Goshen, NY. 
 
FOR APPELLEE:                                   Michael L. Klein, Town Attorney, (Dennis 
                                                E. A. Lynch, Assistant Town Attorney), 
                                                Town of Ramapo, Suffern, NY.   
 
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Briccetti, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED.   

       Raymond K. Smith appeals from a judgment of the United States District 
Court for the Southern District of New York (Briccetti, J.) dismissing his 
disability discrimination action against the Town of Ramapo for failure to state a 
claim.    The sole question on appeal is whether Smith’s inability to perform the 
essential functions of his job at the time of the alleged discrimination forecloses 
his claim of discrimination under section 102(a) of the Americans with Disability 
Act (“ADA”).    We assume the parties’ familiarity with the underlying facts and 
procedural history.         

       Smith sustained a serious injury to his right shoulder while employed by 
Ramapo as a police officer.    The “injury consisted of a torn labrum, torn rotator 
cuff and broken glenoid and has severely limited [Smith]’s ability to use his arm 
and shoulder and engage in a plethora of daily activities.”    JA 11.    Treatments, 
including surgery, have failed to remedy Smith’s limitations.     

    Because of the injury, Smith could no longer work as a police officer and 
Ramapo approved his disability status under New York General Municipal Law 


                                                  2 
§ 207‐c, which provides for the payment of salary and medical expenses to a 
police officer “who is injured in the performance of his duties.”    N.Y. Gen. Mun. 
L. § 207‐c. 

       Smith alleges that Ramapo treated him differently than nondisabled 
officers in violation of the ADA.    After qualifying for section 207‐c disability, 
Smith was not permitted to use vacation days he had previously accrued when 
working as a police officer; and, while disabled, Smith was unable to accrue new 
vacation time or to take bereavement leave. 

       The district court concluded that Smith failed to plead a necessary element 
of his ADA discrimination claim, namely that he was qualified to be a police 
officer at the time of the alleged discrimination.    We agree.   

       We review de novo a dismissal of a complaint for failure to state a claim 
under Federal Rule of Civil Procedure 12(b)(6).    See Harris v. Mills, 572 F.3d 66, 
71 (2d Cir. 2009).    “To survive a motion to dismiss, a complaint must contain 
sufficient factual matter, accepted as true, to ‘state a claim to relief that is 
plausible on its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell 
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).    We “accept as true all of the 
allegations contained in a complaint,” but “[t]hreadbare recitals of the elements 
of a cause of action, supported by mere conclusory statements, do not suffice.”   
Id. 

       The ADA prohibits an employer from discriminating “against a qualified 
individual on the basis of disability in regard to job application procedures, the 
hiring, advancement, or discharge of employees, employee compensation, job 
training, and other terms, conditions, and privileges of employment,” 42 U.S.C. § 
12112(a), including the provision of fringe benefits.    See 42 U.S.C. § 12112(b)(4). 

       An individual is “qualified” if he “is able to perform the essential functions 
of that job, either with or without a reasonable accommodation.”    Shannon v. 
New York City Transit Authority, 332 F.3d 95, 99‐100 (2d Cir. 2003); see 42 U.S.C. 
§ 12111(8).    “In other words, employers may not discriminate against people 
with disabilities that do not prevent job performance, but when a disability 


                                          3 
renders a person unable to perform the essential functions of the job, that 
disability renders him or her unqualified.”    Stevens v. Rite Aid Corp., 851 F.3d 
224, 229 (2d Cir. 2017).    “Accordingly, one of the elements of a claim under the 
ADA is that an employee was ‘qualified to perform the essential functions of his 
job, with or without reasonable accommodation.’” Id. (quoting Sista v. CDC Ixis 
N. Am., Inc., 445 F.3d 161, 169 (2d Cir. 2006)).   

      Smith’s injury severely limited the use of his arm and shoulder and left 
him unable to engage in many daily activities.    Nowhere in his complaint does 
Smith plead that following his injury he could have performed the essential 
duties of a police officer, either with or without a reasonable accommodation.   
Smith’s failure to plead that he was qualified to be a police officer is fatal to his 
claim. 

       Smith cites Castellano v. City of New York, 142 F.3d 58, 66 (2d Cir. 1998) to 
argue that because he was “qualified” to be a police officer at the time he earned 
certain benefits, he is entitled to those benefits under the ADA regardless of his 
ability to serve as a police officer at the time of the discrimination.    But Smith 
misreads Castellano, and his claim was properly dismissed. 

       Castellano held that retired employees who were qualified to perform the 
essential functions of their jobs while employed remain entitled to receive post‐
employment benefits.    Id. at 68.    In general, the determination of whether a 
person is “qualified” should be made at the time of the discriminatory 
employment action.    Id. at 67.    Castellano created a narrow exception to the 
rule for post‐employment benefits intended to be used by retirees.    But Smith’s 
claims are not about post‐employment benefits, or any benefit used by a former 
employee.    Nor does Smith allege that he was ultimately deprive of the value of 
any previously accrued benefit, such as a payout for his accumulated vacation 
days.    Accordingly, Castellano’s exception to the requirement a plaintiff be 
“qualified” does not apply. 

       Because he failed to plead that he was able to perform the essential duties 
of a police officer at the time of the alleged discrimination, Smith failed to state a 
claim for disability discrimination.         


                                           4 
       We have considered Smith’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                    FOR THE COURT: 
                                    CATHERINE O’HAGAN WOLFE, CLERK 




                                      5